         Case 1:90-cr-00913-LAP Document 558 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                90 Cr. 913 (LAP)
    -versus-
                                                       ORDER
TIMOTHY FRAZIER,

                   Defendant.


    LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     The Government shall respond to Mr. Frazier’s letter dated

May 3, 2020 [dkt. no. 557] by no later than May 25, 2020.

    Mr. Frazier’s time to file a reply in further support of

his motion for compassionate release is adjourned sine die

pending further order of the Court.

    Chambers will mail a copy of this order along with the

other papers Mr. Frazier requested in his letters [dkt. no. 556-

57] to Mr. Frazier.

SO ORDERED.


Dated:     May 18, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
